 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492Defiance Hospital, Inc. and District 1199, the Health Care and Social Services Union, SEIU, AFLŒCIO, CLC and Office & Professional Employees International Union, Local 514. Cases 8ŒCAŒ27724, 8ŒCAŒ28943, and 8ŒCAŒ29131 January 11, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND BRAME On March 30, 1998, Administrative Law Judge Marion C. Ladwig issued the attached decision.  The Respondent filed exceptions, a supporting brief, and a reply brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified be-low.3 1. The Respondent contends, in its exceptions and a motion to strike, that comments the judge made off the record and in his decision show the judge was biased and prejudiced, and therefore the decision should be struck.  We find no merit in the Respondent™s contention. First, regarding the off-the-record comments to one of the Respondent™s attorneys, the Respondent did not ob-ject on the record at the time the comments were made.  See Canal Electric Co., 245 NLRB 1090 fn. 2 (1979).  Neither did the Respondent comply with Section 102.37 of the Board™s Rules by moving the judge to disqualify himself before the filing of the decision.  See Chesa-peake & Potomac Telephone Co., 287 NLRB 588 (1987), and Top Form Mills, 273 NLRB 1246 (1984), enfd. 789 F.2d 262 (4th Cir. 1986).  Instead, the Respon-dent raised this contention only after the judge filed an adverse decision.  Under the circumstances, we find this contention untimely. Second, we are satisfied, after a careful review of the record as a whole, that the Respondent was accorded a full and fair hearing, that the judge™s findings of fact are supported by the record, and that the judge™s conclusions of law are in accord with Board precedent.  In so con-cluding, it is not necessary for us to adopt, or even to parse, each of the judge™s characterizations of some of the Respondent™s arguments.4                                                                                                                      1 The Respondent has excepted to some of the judge's credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In Conclusion of Law 2, the judge stated that the Respondent had refused to engage in contract negotiations with the joint representative since September 24, 1996.  The correct date is June 6, 1997. 3 In par. 2(c) of the recommended Order, the judge refers to the 1994 merger.  The correct date is 1995.  The judge also inadvertently failed to include a ﬁcease-and-desistﬂ remedial provision for his finding that the Respondent violated the Act by failing to furnish the Unions with requested bargaining information.  We shall modify the judge™s rec-ommended Order and notice to employees accordingly. Accordingly, we find no merit in the Respondent™s ex-ception, and we deny the Respondent™s motion to strike the judge™s decision and request for a de novo review of the record.  2. The Respondent has excepted to the judge™s finding that it violated Section 8(a)(5) by unilaterally announcing a wage increase on January 17, 1997, without affording SEIU District 1199 and OPEIU Local 514 (the joint rep-resentative) the opportunity to bargain over the amount of the increase. The Respondent argues that it did not act unilaterally because it ﬁmet with representatives from both the OPEIU and SEIU before implementing the wage in-crease and before informing the bargaining unit employ-ees of the wage increase.ﬂ  (Emphasis in original.)  The Respondent also relies on the written notice it provided the Unions of the wage increase.  For the following rea-sons, we find no merit in these contentions. ﬁIt is settled law that an employer violates Section 8(a)(5) and (1) if a material change in the conditions of employment is made without consulting with the em-ployees™ bargaining representative and providing a mean-ingful opportunity to bargain.ﬂ  Ciba-Geigy Pharmaceu-ticals Division v. NLRB, 722 F.2d 1120, 1126 (3d Cir. 1983).  ﬁAn employer must inform the union of its pro-posed actions under circumstances which at least afford a reasonable opportunity for counter arguments or propos-als.ﬂ  NLRB v. Centra, 954 F.2d 366, 372 (6th Cir. 1992).  ﬁIf a policy is implemented too quickly after notice is given, or an employer has no intention of changing its mind, the notice constitutes nothing more than informing the union of a fait accompli.ﬂ  Id.       Here, Hospital Administrator Richard Sommer testi-fied  that on January 16 and 17, 1997, after he had de-cided to grant a 3-percent wage increase, he met with union representatives for the purpose of ﬁletting them know what we had done in terms of the increase and the percentage . . . .ﬂ  In those meetings, Sommer presented the representatives with copies of two letters that were about to be posted and mailed.  One letter was addressed to the employees and one was addressed to the Unions; each was dated January 17, 1997.  The letter to the em-ployees announced that ﬁthe Hospital will process a three percent across the board wage increaseﬂ and that it ﬁwill appear on your February 6 paycheck.ﬂ  The letter to the union representatives also advised them of the three- 4 For example, while we agree with the judge that the Respondent™s 10(b) defense lacks merit, we would not characterize the defense as ﬁfrivolous.ﬂ 330 NLRB No. 70  DEFIANCE HOSPITAL 493percent wage increase and added that they should contact 
Sommer before January 24 if they had any objections or 
questions.  
In these circumstances, we 
find that the Respondent 
presented the Unions with a fait accompli.  Sommer™s 

own testimony shows that his meetings with the union 
representatives were strictly perfunctory, informing them 
of a decision already made an
d about to be announced to 
the bargaining unit employees.  Similarly, although 
Sommer™s letter to the Unions purported to give them 7 

days to respond, in fact there was no meaningful oppor-
tunity for bargaining beca
use Sommer simultaneously 
issued a letter to employees
 announcing the wage in-
crease.  ﬁBy announcing the [wage increase] to the [Un-
ions] at the same time as all other employees, the Re-
spondent essentially ignored the representative status of 
the employees™ bargaining ag
ent.  Such failure to ac-
knowledge the [Unions™] proper role in negotiating terms 
and conditions of employment severely diminished, if 
not effectively foreclosed, 
any meaningful opportunity 
for the [Unions] to exercise [their] authority in any sub-
sequent discussion of this matter.ﬂ  
Roll & Hold
 Ware-
house & Distribution Corp
., 325 NLRB 41, 42 fn. 4 
(1997), enfd. 162 F.3d 513 (7th Cir. 1998).  See 
Ciba-
Geigy Pharmaceuticals Division
, 264 NLRB 1013, 1017 
(ﬁmost important factorﬂ di
ctating finding that em-
ployer™s announcement of change was ﬁfait accompliﬂ 

was that the union was notified at the same time as the 
employees), enfd. 722 F.2d 1120 (3d Cir. 1983).     
Accordingly, for all of the 
above reasons, we adopt the 
judge™s finding that the Re
spondent violated Section 
8(a)(5) and (1) of the Act by announcing its unilateral 
decision to grant a wage in
crease for bargaining unit em-
ployees without affording the Unions adequate notice 
and opportunity to bargain on the amount of the wage 
increase.  ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Defiance 
Hospital, Inc., Defiance, Ohio
, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 
Order as modified. 
1.  Insert the following as paragraph 1(d) and reletter 
the remaining paragraph accordingly. 
ﬁ(d)  Refusing to furnish SEIU District 1199 and 
OPEIU Local 514 information th
at is relevant and neces-
sary to the Unions™ role as the joint representative of the 
bargaining unit employees.ﬂ 
2.  Substitute the following for paragraph 2(c). 
ﬁ(c)  On request, process all grievances that it refused 
to process since the May 31, 1995 merger of group 1 
members of SEIU Local 3 w
ith SEIU District 1199.ﬂ 
3.  Substitute the attached notice for that of the judge. 
   APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to process grievances of group 1 
employees above step 2, includ
ing arbitration, with SEIU 
District 1199. 
WE WILL NOT 
refuse to engage in joint negotiations 
with SEIU District 1199 and OPEIU Local 514 for an 
agreement to succeed the 199
3Œ1996 agreement that ex-
pired December 16, 1996. 
WE WILL NOT grant bargaining unit employees a unilat-
eral wage increase, without af
fording SEIU District 1199 
and OPEIU Local 514 the opportunity to bargain on the 
amount of the increase. 
WE WILL NOT refuse to furnish SEIU District 1199 and 
OPEIU Local 514 information th
at is relevant and neces-
sary to the Unions™ role as the joint representative of the 
bargaining unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain for a new agreement with 
SEIU District 1199 and OPEIU Local 514 as the joint 
representative of group 1 and group 2 employees listed in 

the agreement that expired 
December 16, 1996, and put 
in writing and sign an
y agreement reached. 
WE WILL, on request, bargain with SEIU District 1199 
and OPEIU Local 514 on the amount of the wage in-
crease unilaterally announced on January 17, 1997. 
WE WILL, on request, process all grievances that we re-
fused to process since the May 31, 1995 merger of group 

1 members of SEIU Local 3 
with SEIU District 1199. 
WE WILL promptly furnish to SEIU District 1199 and 
OPEIU Local 514 all bargaining information they re-

quested on March 10 and 25, 1997. 
 DEFIANCE HOSPITAL
, INC.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494Susan E. Fernandez, Esq., 
for the General Counsel
. G. Roger King & Coleen Deep, Esqs. (Jones, Day, Reavis &
 Pogue), 
of Columbus, Ohio, for the Respondent. 
Michael Hunter, Esq., of Columbus, Ohio, for District 1199
. Timothy Gallagher, Esq.,
 of Cleveland, Ohio, for OPEIU Local 
514. DECISION STATEMENT OF THE 
CASE MARION C. LADWIG
, Administrative Law 
Judge. These cases were tried in Defiance, Ohio, in the first trial on January 16Œ17, 
1997, and a second trial on December 1, 1997. The charge in 
Case 8ŒCAŒ27724 was filed Se
ptember 20, 1995 (amended 
December 15, 1995). After the first trial the charge in Case 8Œ
CAŒ28943 was filed April 9, 1997 (amended May 6, 1997), 
and the charge in Case 8ŒCAŒ29131 was filed June 24, 1997. 
The first complaint was issued September 12, 1996, and a con-
solidated complaint was issued July 30, 1997. 
The cases involve changing uni
on affiliations of two of the 
three groups of health care empl
oyees at the Defiance Hospital 
(the Hospital) in Defiance, Ohio. Group 1 comprised about 100 

to 110 clerical, maintenance, and other noncertified, nonregis-
tered employees. Group 2 comprised about 75 to 77 LPNs and 
other technical, license
d, or registered employees. Representa-
tion of the third group, the registered nurses, is not involved in 
this proceeding. 
In 1976 Service Employees Union Local No. 3 (Local 3) in 
Toledo, Ohio, a building services (janitors) union affiliated 
with Service Employees International Union (SEIU), organized 
the Group 1 employees. Licensed Practical Nurse and Skilled 
Hospital Employees Professiona
l and Economic Security Pro-
gram (LPN-SHEP) organized th
e Group 2 employees. On May 
6, 1976 the NLRB certified Local 3 and LPN-SHEP as the joint 
representative. 
In 1982 Group 2 employees voted to merge LPN-SHEP with 
Office and Professional Employees International Union 
(OPEIU). Without objection, the Hospital recognized OPEIU, 
bargained with that Internationa
l and Local 3, and executed the 
1982Œ1985 joint agreement. In 1985 
the Hospital voluntarily 
bargained with OPEIU Local 514 (instead the International) as 
the joint representative with Local 3 and executed the 1985Œ
1988 agreement. In 1994 the SEIU placed Local 3 in emergency trusteeship 
because of alleged ﬁfinancial malpracticeﬂ by its Financial Sec-
retary Treasurer Richard Bowles ﬁand approval by Local 3™s 
Executive Board.ﬂ On August 3, 1994 the SEIU appointed a 
hearing officer to conduct a hearing on August 18, 1994, to 
determine whether a merger with SEIU Local 47 and District 
1199 ﬁwould benefit the members of Local 3.ﬂ  
SEIU Local 47, a Cleveland local, represented over 6000 
employees in the building service and allied services industries 
in the Cleveland and Columbus
 areas. SEIU District 1199 rep-
resented 8000 health care and social service workers in Ohio, 
including about 1500 in the Toledo and surrounding counties.  
In September 1994, before the hearing officer made her rec-
ommendations, Administrator Ri
chard Sommer advised SEIU Deputy Trustee Michael Salmon th
at ﬁthe Hospital would pre-
fer to deal with the more traditional sort of local unionﬂ rather 
than with the ﬁaggressiveﬂ District 1199. A day or so later Hu-
man Resource Director Linda 
Shaffer telephoned Salmon and 
reiterated the Hospital™s preference for dealing with Local 47. 

In early 1995 Shaffer called Group 1 Union Steward Patricia 
Ray to the office and told her 
that ﬁthe Hospital would have no problem if [the Group 1 employees] voted for Local 47, but 
they did not want to de
al with District 1199.ﬂ On October 21, 1994, the SEIU hearing officer recom-mended that Local 3 merge its 1
050 building service and allied 
services members into Local 47 and its 121 health care mem-
bers (the Hospital™s Group 1 employees and some nursing 
home employees in Toledo) into District 1199. The SEIU™s 
International Executive Boar
d approved her recommendations and on November 4, 1994 International President John 
Sweeney directed the SEIU deputy trustee to conduct merger 
votes. In early December 1994 the Local 3 building service 
employees approved their merger with Local 47. 
Some of the Local 3 members at the Hospital expressed a 
preference for a separate SEIU local charter (which was not 
available because such a small local was not considered by 
SEIU to be ﬁviableﬂ), and their first vote about December 20 or 
21 was 12 to 7 against their merging with District 1199. But 
after discussions of the matter in
 four monthly 
meetings, Local 
3 members met in two well-publicized meetings on May 31, 

1995 and voted by secret ballot 29Œ0 in favor of their merging 
with SEIU District 1199. 
In response, the Hospital has refused to have any dealings 
with SEIU District 1199, refusing to handle any Group 1 griev-
ances beyond step 2 and to engage in any negotiations in which 
a staff representative of District 
1199 is present. It has granted a 
unilateral wage increase and has refused to furnish any re-
quested bargaining information either to District 1199 or 
OPEIU Local 514. 
Despite the Hospital™s having honored the 1982 vote of 
Group 2 employees who merged LPN-SHEP with OPEIU 
without any notice to or participation by Group 1 members of 
Local 3, and despite the Supreme Court™s holding in NLRB v. 
Financial Institution Employees (Seattle-First National), 475 
U.S. 192, 209 (1986), that ﬁthe Board exceeded its authority 
under the Act in requiring that nonunion employees be allowed 

to vote for affiliation,ﬂ the Hospital makes the contention, 
without any supporting precedent, that because Local 3 and 
OPEIU Local 514 were the joint representative, due process 
required that OPEIU members be allow to participate in the 
vote on merging Local 3 members with SEIU District 1199. 
None of the Local 514 members complained that they should 
have been included in the vote. 
Also without any supporting precedent, the Hospital con-
tends that there was a lack of due process because Local 3 em-
ployees were not given ﬁan option to stay in Local 3 or go to 
Local 47ﬂ and ﬁthe option to have OPEIU to be their sole repre-
sentative.ﬂ 
The Hospital further contends that the merger was invalid 
ﬁdue to the lack of continuity of representationﬂ and other 
ﬁfailures to provide due process to members of the bargaining 
unit,ﬂ creating a question concerni
ng representation. Finally it 
asserts a 10(b) defense. 
The primary issues are whether the Hospital, the Respon-
dent, unlawfully (a) refused to bargain with SEIU District 1199 
and OPEIU Local 514, (b) granted the unit employees a unilat-
eral wage increase, and (c) refu
sed to furnish District 1199 and 
Local 514 requested bargaining in
formation, violating Section 
8(a)(5) and (1) of the Nati
onal Labor Relations Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the 
Hospital, I make the following 
 DEFIANCE HOSPITAL 495FINDINGS OF FACT
 I. JURISDICTION
 The Hospital, a not-for-profit Ohio corporation, provides 
health care services at its facility in Defiance, Ohio, where it 
annually derives over $250,000 in 
gross revenues and receives 
goods valued over $5000 directly 
from outside the State. It 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), (7), and (14) of the  
Act and that SEIU District 1199 and OPEIU Local 514 are 
labor organizations within the m
eaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Joint and Separate Representation 
In 1976 SEIU Local 3, a building services (janitors) local in 
Toledo, Ohio, organized the group 1 employees, and the inde-
pendent LPN-SHEP organized the group 2 employees at the 
Hospital in Defiance, Ohio. On May 6, 1976 the Board in Case 
8ŒRCŒ10015 certified Local 3 a
nd LPN-SHEP as the joint 
representative of these empl
oyees. Group 1 employees are 
clerical, maintenance, and ot
her noncertified, nonregistered 
employees. Group 2 employees are LPNs (licensed practical 
nurses) and other technical, lice
nsed, or registered employees 
(but not registered nurses represented by the Ohio Nurses As-
sociation). (Tr. 23, 221, 271, 
298, 355, 689, and 694; G.C. 
Exhs. 5 p. 49, 6.) 
Since that date, groups 1 and 
2 employees have been repre-
sented both jointly and separately by the two unions and their 
successors.  
From 1976 until 1982, Local 3 represented the employees 
jointly with LPN-SHEP, negotiating the 1976Œ1979 and 1979Œ
1982 agreements with the Hospital
 (R. Exhs. 3 and 4). In 1982 
employees in group 2Šwithout noti
ce to or participation by 
Local 3 membersŠvoted to merge LPN-SHEP with Office and 
Professional Employees International Union (OPEIU). The 

Hospital recognized OPEIU as the joint representative with 
Local 3 and negotiated the 
1982Œ1985 agreement with them. 
(Tr. 198Œ200, 431, and 681Œ682; R. Exh. 5). 
Sometime after the 1982 negotiations the Hospital voluntar-
ily recognized OPEIU Local 514 instead of the OPEIU Interna-

tional. Since then, Locals 3 a
nd 514 have jointly negotiated the 
1985Œ1988, 1988Œ1991, 1991Œ1993, and 1993Œ1996 agree-ments. (Tr. 200, 384, and 438; 
R. Exhs. 6Œ8; G.C. Exh. 5). 
Meanwhile, the 100 to 110 Local 3 members in Group 1 and 
the 75 to 77 Local 514 members in Group 2 (Tr. 23, 158, and 
300) were represented separately 
by their own elected stewards 
and, in the case of Local 514, by 
their own Local officers at the 
Hospital. Longtime Local 3 stew
ard Patricia Ray and six other stewards represented the group 1 employees in handling the 
day-to-day issues of contract
 administration and their griev-
ances. Without any participation by OPEIU Local 514, these 
stewards decided if a group 1 grievance was to be referred to 
Local 3 for arbitration. Local 3 bears the cost of any arbitration 
case it loses. (Tr. 34, 194Œ197, 214Œ216, 236Œ238, and 322.)  
When, however, members of both unions elected Ray to be 
the chief steward in August 1995 (the third month after their 
merger with District 1199), she began sitting in on step-3 hear-
ings of Local 514 grievances. She processes a Local 514 griev-ance at a lower level only when necessary, in the absence of the 
Local 514 steward. (Tr. 
195, 253Œ254, 257, and 268Œ269.) 
Group 1 members of Local 3 se
parately elected their own 
members to the negotiating committee. Their Local 3 staff rep-

resentative, Richard Bowles, and the OPEIU staff representa-
tive were the chief spokesmen in
 negotiations with the Hospi-tal. Separate ratification by 
each union was required. (Tr. 227Œ
228, 275, and 436Œ438).  
Under the union-shop and dues-checkoff provisions in the 
agreements, group 1 employees we
re dues-paying members of 
SEIU Local 3 and, since the May 31, 1995 merger discussed 
below, are dues-paying members of SEIU District 1199. The 
Hospital continued to send a single check to Local 3 for the 
dues checked off for section 1 employees ($9 each pay period) 
and for section 2 employees ($7.72 each pay period). (Tr. 457Œ
459, 476Œ477, 483, 508Œ509, 662, 674Œ675, 678, and 702Œ705; 
R. Exh. 27; G.C. Exh. 31.) In this way the Hospital has indi-
rectly turned over the Section 1 dues to District 1199 since the 
merger. 
B. Local 3 Placed Under Trusteeship 
On March 9, 1994, the SEIU placed Local 3 (its building 
services local in Toledo) in em
ergency trusteeship because of 
alleged ﬁfinancial malpracticeﬂ by its Financial Secretary-

Treasurer Richard Bowles ﬁand approval by Local™s Executive 
Boardﬂ (Tr. 20Œ21; G.C. Exh. 7). On August 3, 1994 the SEIU 
appointed a hearing officer to conduct a hearing on August 18, 
1994 to determine whether a merger with SEIU Local 47 and 
District 1199 ﬁwould benefit the members of Local 3ﬂ (G.C. 
Exh. 10). 
As testified at that August 18 hearing, SEIU Local 47 is a 
Cleveland local that ﬁrepresents over 6000 employees in the 
building service and allied servi
ces industries in the Cleveland 
and Columbus areas.ﬂ As further testified, SEIU District 1199 
ﬁrepresents 8000 health care and social service workersﬂ in 
Ohio, including about 1500 in ﬁToledo and surrounding coun-
ties.ﬂ (G.C. Exh. 12 pp. 3Œ4.) 
In September 1994, before the hearing officer made her rec-
ommendations, SEIU Deputy Tr
ustee Michael Salmon had a 
courtesy meeting with Administrator Richard Sommer and 
Human Resources Director Linda
 Shaffer. In this meeting 
Sommer advised Salmon that ﬁthe 
Hospital would prefer to deal 
with the more traditional sort of local unionﬂ rather than with 

the ﬁaggressiveﬂ District 1199. (Tr. 17, 51Œ54.) 
A day or so later Shaffer te
lephoned Salmon and reiterated 
the Hospital™s preference for dealing with Local 47. Salmon, in 
turn, reiterated SEIU™s position that ﬁthis was an internal local 
union matter.ﬂ (Tr. 54Œ55.) On
 September 24, 1994, Salmon 
repeated the SEIU™s position in a letter to Shaffer, stating that 
ﬁOur meeting with you was a c
ourtesy. . . to promote an open 
and honest relationship between the Hospital and the Union,ﬂ 

but that the merger decision ﬁis 
purely an internal union matter. 
. . . for the good of Local 3™s members.ﬂ (G.C. Exh. 11.) 
Salmon concluded the letter by
 adding: ﬁWhile I am aware 
that the Hospital or its attorney may feel you have a stake in 

this matter, any attempt by the Hospital™s administration or 
other nonunion staff to influence 
our members regarding this 
decision will be considered interference in internal union af-
fairs.ﬂ Nevertheless, in early 1995 Shaffer called group 1 Stew-
ard Patricia Ray to the office and told her that ﬁthe Hospital 
would have no problem if [the group 1 employees] voted for 

Local 47, but they did not want to deal with District 1199ﬂ (Tr. 
200).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496On October 21, 1994, the SEIU hearing officer cited 
Salmon™s report that Local 3 ﬁis virtually insolvent and that it 
would take several years to train members to assume leadership 
roles in the Local.ﬂ She recommended that Local 3 merge its 
1050 building service and allied services members into SEIU 
Local 47 and its 121 health ca
re members (the Hospital™s Group 1 employees and some nursing home employees in 
Toledo) into SEIU District 1199. (G.C. Exh. 12, p. 4 of at-
tached report.) 
The hearing officer explained that she made this recommen-
dation because of ﬁLocal 47™s dominance in the building ser-
vice industryﬂ and District 1199™s ﬁdominance in health care 
field in Ohio.ﬂ  
The SEIU™s International execu
tive board approved her rec-
ommendations. On November 4, 1994, International President 
John Sweeney directed ﬁDeput
y Trustee Michael Salmon to 
conduct a merger vote among the [Local 3] members employed 
at Defiance Hospital and Glenda
le Nursing Home with respect 
to [District 1199] and among the members in the remaining 

bargaining units with respect to Local 47.ﬂ (G.C. Exh. 12, p. 1). 
In early December 1994 the building service members of Local 
3 approved their merger with Lo
cal 47 (Tr. 62, 174; G.C. Exh. 
14). When Local 3 members at the Hospital first voted on the 
merger about December 20 or 21, some of them expressed a 
preference for a separate SEIU local charter (which was not 
available because such a small local was not considered by 
SEIU to be ﬁviableﬂ). The 
first vote was 12Œ7 against their 
merger with District 1199. 
(Tr. 111Œ112, 130, 156, 187, 192, 
259Œ262, 266, 537Œ539, and 576.) 
On January 13, 1995, Salmon notif
ied the Hospital that SEIU 
Field Representative Arnold Maurer, who had been appointed 
by the trustee to serve as SEIU™s staff representative there, ﬁhas 
accepted a position withﬂ SEIU Lo
cal 47. ﬁI am appointing Ms. 
Karen Gilliam to succeed Mr. Maurer in representation mat-
ters.ﬂ (G.C. Exhs. 8, 13; Tr. 311Œ312.) 
Meanwhile, during the Local 3 tr
usteeship, the group 1 stew-
ards continued to handle the day-to-day issues of contract ad-

ministration and grievances at the Hospital (Tr. 231, 322). On 
March 1, 1995, Gilliam wrote a lett
er to Linda Shaffer about a 
contract issue. She signed her name as organizer of SEIU Dis-
trict 1199. (G.C. Exh. 21.) On
 March 13, 1995, Shaffer re-
sponded stating, before discussing the merits of the issue (G.C. 

Exh. 22):  
 Prior to responding to the Maintenance Worker and House-
keeping issues you raised, I would like to clarify the Hospi-
tal™s position concerning District 1199. Defiance Hospital has 
a bargaining unit agreement with Service Employees Union 
No. 3 and Office and Professional Employees International 
Union Local 514. All union dues for these groups are for-
warded to SEIU Local No. 3, 111 S. Byrne Road, Suite A, 
Toledo, Ohio  43615. There is no mention in the bargaining 
agreement of District 1199 representing any employees of 
Defiance Hospital. Are you acting on behalf of SEIU or some 
other organization? 
 Gilliam answered Shaffer™s que
stion on April 14. After dis-cussing the contract issue she wrote (G.C. Exh. 23): 
 As to the issue of appropriate Union representative, as 
you know by way of a letter sent to you dated 1/13/95 
from Mike Salmon Deputy Trust
ee, SEIU, Local 3, I have 
been assigned to represent Defiance Hospital SEIU bar-
gaining unit members. I believe this issue is very clear I 
am the representative. 
 On April 27, 1995, Shaffer responded (G.C. Exh. 24): 
 The Hospital is agreeable to meet to discuss the Main-
tenance Worker job description with . . . the appropriate 
representative of the SEIU Local No. 3 with whom Defi-
ance Hospital has a contract agreement. Pursuant to the 
advice of legal counsel, Hosp
ital management is not in 
agreement to meet with a representative of District 1199 as 

it is not the elected and/or certified union to represent em-
ployees of Defiance Hospital. 
Any further questions you have concerning this issue 
should be directed to G. Roger King, legal counsel for De-
fiance Hospital. . . .  
Until this issue is resolved to the Hospital™s satisfac-
tion, grievance and/or conciliation meetings will not be 
held.  (The SEIU did not file a charge alleging that the Hospital 
unlawful refused to bargain by refusing to deal with its staff 
representative in processing grie
vances before the group 1 em-
ployees™ May 31, 1995 merger with District 1199, discussed 
below.) The Hospital contends in its 2/
20/97 brief (at 1 fn. 1 and at 
25) that ﬁSince the beginning of 1995, the Hospital has made it 
clear that it did not recognize District 1199 as the certified rep-
resentative for any of its employees,ﬂ that the original Section 
8(a)(5) refusal to bargain charge filed by District 1199 in this 
proceeding on September 20 was untimely, and ﬁTherefore, the 
complaint against the Hospital is barred by Section 10(b).ﬂ  
The complaint, however, does not allege that the Hospital re-
fused to bargain with District
 1199 outside the 6-month limita-
tion period. It alleges that the Hospital unlawfully refused to 

bargain with District 1199 ﬁ[s]ince about May 31, 1995ﬂ (the 
date of the merger). That was 
less than 4 months before the 
September 20 charge.  
I reject the 10(b) defense as frivolous. 
C. Merger with District 1199 and Refusal to Bargain 
Despite the Hospital™s opposition to dealing with the ﬁag-
gressiveﬂ SEIU District 1199, Group 1 health care members of 
SEIU Local 3 met in two well-publicized meetings on May 31, 
1995 and voted by secret ballot 29Œ0 in favor of their merging 
with District 1199, as discussed below.  
On June 1, 1995, SEIU Deput
y Trustee Salmon notified the 
Hospital of the unanimous vote and stated, ﬁWe expect that the Hospital will continue to honor the current collective-
bargaining agreement and resume its obligation to process 
grievances.ﬂ (G.C. Exh. 16.)  
On June 9, 1995, Counsel Roger King gave the Hospital™s 
misleading response, at least im
plying that Local 3 was jointly 
certified with OPEIU Local 514. Although Local 3 was jointly 

certified instead with the i
ndependent LPN-SHEP, not with OPEIU whom the Hospital next 
recognized, or with OPEIU 
Local 514 whom it later recognized, King stated in his letter to 
Salmon, in part (G.C. Exh. 19): 
 [T]he Hospital has a collective-
bargaining agreement with a 
jointly-certified bargaining unit consisting of . . . Local 3 and 
[OPEIU] Local 514. Such joint ce
rtification does not contem-
plate or provide for single cert
ification or recognition of any 
labor organization. In additi
on, the collective-bargaining 
agreement, as a result of such joint certification, does not 
 DEFIANCE HOSPITAL 497permit any party in such agreement to assign their rights to a 
third party. 
 I note that the Hospital falsely represented in its February 20, 
1997 brief (at 18) that Local 3 was ﬁjointly certified with LPN-
SHEP/OPEIU in 1976ﬂ and falsely 
represented in its January 8, 
1998, brief (at 19) that it has negotiated all the collective-
bargaining agreements ﬁjointly with Local 3 and OPEIU,ﬂ even 
though its 1976Œ1979 and 1979Œ1982 agreements were negoti-
ated with Local 3 and LPN-SHEP. 
Since Counsel King™s June 9, 1995 letter, the Hospital has 
refused to recognize District 1
199 as a representative of its 
group 1 employees and has refused to process group 1 griev-
ances with District 1199 above step 2. As an example, Admin-
istrator Sommer stated in a me
mo dated March 4, 1996, ﬁI am 
returning the grievance to you at this time because of the lack 

of an SEIU business agent for representation of your group. 
The Hospital has not recognized #1199 as an agent for your 
group.ﬂ (Tr. 231, 680, 684Œ686; G.C. Exh. 27.) 
Not recognizing District 1199, the Hospital since September 
24, 1996, has refused to engage 
in joint negotiations with Dis-
trict 1199 and OPEIU Local 514 for a new agreement to suc-
ceed the 1993Œ1996 agreement that expired on December 16, 
1996. It extended the terms of th
e expired agreement, but on 
January 17, 1997 (the last day of the first trial on January 16Œ

17), it announced its unilateral decision to grant a 3-percent 
wage increase, without any bargaining on the amount of the 
increase. (Tr. 488Œ489, 560Œ564, 585, 614Œ623, 639Œ640, 658Œ
660, 681, 687Œ689, 694Œ695, and 
697Œ698; G.C. Exhs. 28, 33Œ35, 37; R. Exhs. 20Œ22.) 
Since then the Hospital has refused to furnish necessary and 
relevant bargaining informati
on requested by District 1199 on 
March 10, 1997, and by Local 51
4 on March 25, 1997. On June 
6, 1997, it notified the OPEIU In
ternational representative that 
it was willing to commence negotiations with her ﬁas the Chief 
Spokesperson for the entire unitﬂ on the condition that ﬁNo 
District 1199 Representatives would be present at the table.ﬂ 
The offer was rejected. (T
r. 567Œ571, 598, 602, 616Œ623, 628Œ
630, 644Œ645, and 664Œ665; G.C. Exhs. 36Œ40.) 
D. The Hospital™s Defenses 
Because of contrary legal precedents foreclosing such a de-
fense, the Hospital does not defend its actions in refusing to 
honor the unanimous 29Œ0 vote to 
merge the health care em-
ployees with SEIU District 1199
 by contending that it opposes 
dealing with the ﬁaggressiveﬂ District 1199. 
As the Board held in Sullivan Bros. Printers
, 317 NLRB 
561, 562Œ563 (1995), the Supreme Court recognized in 
NLRB v. Food & Commercial Workers Local 1182 (Seattle-First Na-
tional Bank), 475 U.S. 192, 199 fn. 5 (1986) that ﬁincreased 
financial support and bargaining powerﬂ are ﬁordinary, valid 
reasons for affiliations and mergers.ﬂ The Board then held, 
citing 
Insulfab Plastics
, 274 NLRB 817, 823 (1985): 
 In sum, as we have stated, ﬁ[t]he notion that an organization 
somehow loses its identity and becomes transformed . . . be-
cause it acquires more clout and becomes better able to do its 
job is an absurdity and one which flies squarely in the face of 
a clearly stated congressional objective.ﬂ 
 In the absence of any legal justification for defending its re-
fusal to have any dealings with the ﬁaggressiveﬂ SEIU District 
1199, evidently because of District 1199™s anticipated increased 
bargaining power, the Hospital in
stead asserts various other 
defenses that I find have no merit. 
1. Nonmembers not voting on merger 
The Supreme Court held in Seattle-First
, above, 475 U.S. at 
200, 209 (1986), that ﬁthe Board exceeded its authority under 

the Act in requiring that nonunion employees be allowed to 
vote for affiliationﬂ and that ﬁas 
long as continuity of represen-
tation and due process were satisfied, affiliation was considered 
an internal matter
 [emphasis added] that did not affect the un-
ion™s status as the employees™ bargaining representative, and 

the employer was obligated to continue bargaining with the 
recognized union.ﬂ 
Yet the Hospital contends in 
its February 20, 1997 brief (at 
2Œ3), without any supporting precedent, that ﬁAs members of 
the jointly certified party, OPEIU employees in the bargaining 
unit should have been permitted to vote on the merger because 
it clearly affects the overall identity of the certified representa-
tive and, in turn, the manner in which members will be repre-
sented in dealings with the Hospital.ﬂ 
In the absence of any supporting evidence to support this 
contention, the Hospital in its February 20, 1997 brief (at 24 fn. 
14) goes outside the record and 
asserts that OPEIU ﬁmay not 
want to be jointly certified w
ith District 1199ﬂ and ﬁsees Dis-
trict 1199 as a substantially different entity.ﬂ 
Also outside the record and contrary to the credited testi-
mony of SEIU Representative Gilliam and Steward Ray that 
none of the Local 514 members objected to the merger vote or 
being excluded from the vote (Tr. 210, 330), the Hospital as-
serts in the brief (at 24) that it ﬁis also aware that OPEIU did 
not originally favor the merger and that many employees in the 
bargaining unit are unhappy with the prospect of being jointly 
represented by District 1199.ﬂ 
Further going outside the record, the Hospital asserts (at 8 fn. 
6): ﬁIndeed, shortly after the vote, the Hospital received infor-
mation suggesting that OPEIU and the OPEIU members in the bargaining unit were opposed to be
ing represented by District 
1199, and would have voted against the merger had they been 

given the opportunity.ﬂ 
This distortion of the record does not provide any merit to 
the contention.  
Based on the Supreme Court™s holding in Seattle-First that ﬁthe Board exceeded its authority under the Act in requiring 
that nonunion employees be allowed to vote for affiliationﬂ and 
in view of the precedent the Hospital itself set in 1982 by rec-
ognizing and bargaining with OPEIUŠeven though members 
of Local 3, which was jointly certified with the independent 
LPN-SHEP, were not given notice and did not participate in the 
vote to merge LPN-SHEP with OPEIUŠI find that Local 3 
was not required to permit OP
EIU members, nonmembers of 
Local 3, to participate in the merger vote. 
I find that the merger of the Group 1 health care members of 
SEIU Local 3 with SEIU Dist
rict 1199 was an internal union 
matter. I reject this nonmembe
rs-not-voting defense for the 
Hospital™s refusal to recognize 
and bargain with District 1199. 
2. Lack of continuity of representation 
The Hospital™s contention in its February 20, 1997 brief (at 
15), that the merger with SEIU District 1199 is ﬁinvalid be-
cause of a lack of continuity between the pre- and post-merger 
representative,ﬂ is lacking in merit. 
There was no change in the representation at the Hospital 
during the trusteeship of Local 3, except for the replacement of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498Richard Bowles in Local 3™s Toledo office and the servicing of 
the group 1 employees by Arnold Maurer (later Karen Gilliam) 
and Michael Salmon (Tr. 34, 60Œ61, 67, 231, and 248Œ249). Bowles, as Local 3™s staff representative, had been the only 
Local 3 officer who had any co
ntact with the group 1 employ-
ees (Tr. 218).  
Since the May 31, 1995 merger of the group 1 employees 
with District 1199, there has been very little change in the rep-
resentation of these health care employees, apart from the Hos-
pital™s refusal to deal with any staff representative of District 
1199.  The group 1 elected stewards, Patricia Ray and others, still 
handle the day-to-day issues of
 contract administration and 
employee grievances. The group 1 employees still have their 

own elected members on the negotiating committee, which has 
met several times since the merger and has drawn up proposals 
for upcoming negotiations. The 
group 1 employees must sepa-
rately ratify any joint agreement before it become effective. 

District 1199 staff representatives have inquired about how the 
contract negotiations were con
ducted and have indicated no 
change. (Tr. 215, 217, 226Œ229, 286, 324Œ325, 566Œ567, and 

579.) The Local 3 health care members at the Hospital were auto-
matically accepted as
 District 1199 member
s, without filling out new applications or paying 
any initiation fees. They still 
pay the $9 biweekly dues, which are checked off by the Hospi-
tal and turned over (indirectly) 
to District 1199. (Tr. 214, 230.) 
Virtually the only change in the representation at the Hospi-
tal is the identity of the staff 
representatives and the assistance 
that District 1199 would provide
 in negotiations, grievance 
handling above step 2, and ar
bitration (Tr. 243, 245Š252, 283, 
286Œ287, 295, 437Œ438, 613, and 680).  
The stewards™ title has been ch
anged to delegates, but they still referred to themselves as st
ewards (Tr. 217). The stewards 
were not permitted to attend Lo
cal 3 executive board meetings 
but, after Ray was elected chief steward, she is a member of the 
District 1199 executive board. 
The stewards are permitted to 
attend the District 1199 general assembly meetings (Tr. 222Œ

224, 268, and 559). 
The Hospital contends in its February 20, 1997 brief (at 19Œ
20) that ﬁthere is a striking resemblance between the situation 
that was presented to the Board in 
Quality Inn Waikiki (Wai-
kiki)
, 297 NLRB 497 (1989), and the fa
ctual situati
on that pres-
ently exists at the Hospitalﬂ and that ﬁThe parallels between 
Waikiki and the instant action are simply undeniable.ﬂ To the 
contrary, that case is clearly 
distinguishable on its facts. 
In Waikiki
 the Board held (297 NLRB at 497 fn. 1) that the 
changes ﬁunder the trusteeshipﬂ were extensive and that ﬁthe 
trusteeship and subsequent merger
 created sufficiently dramatic 
changes that altered the identity 
of the represented organization to the extent that it raised a question concerning representa-
tion.ﬂ In that case (297 NLRB at 497 fn. 1, 498Œ500 fn. 10) there 
were no union members at the 
Quality Inn Waikiki hotel from 
December 1983, when Local 555 (a ﬁfully functioningﬂ local 
union representing employees at 
class B hotels) was placed 
under trusteeship, and May 1985 when a vote was held on 
merging Local 555 with Local 5 
(a class A hotel union). During 
the year and a half of the trusteeship before the merger vote, the 

Local 5 secretary-treasurer was 
the Local 555 trustee. He and 
his administrative a
ssistant conducted all of Local 555™s busi-
ness and Local 5™s business agents serviced the Local 555 bar-
gaining units. 
As pointed out in the General Counsel™s February 20, 1997 
brief, the administrative law judge concluded in 
Waikiki that 
the sole purpose of the trusteeship was to facilitate the merger. 

ﬁUnlike the present case, the post-merger labor organization 
was not in the same dire financial circumstances due to the 
criminal acts of the local lead
ership. . . . The trusteeship im-
posed in the present matter was obviously for good cause pre-
cipitated by the criminal acts of a Local officer and years of 
neglect of membershipﬂŠreferring to Bowles™ 1-year prison 
sentence, grievances over 6 years 
old not being processed, etc. (Tr. 120Œ121). 
Moreover in Waikiki
 (197 NLRB at 500 fn. 10), Local 555 
not only had no members at the Quality Inn hotel, but it had no 
contract with Quality Inn and 
Quality Inn never recognized it. 
As nonmembers of Local 555, the hotel employees were not 
permitted to vote in the merger election.  
In sharp contrast, Local 3 had between 100 and 110 members 
in group 1 at the Hospital. By the time of the May 31, 1995 
merger, when these members voted 29Œ0 in favor of their merg-
ing with District 1199, their stew
ards had represented them at 
the Hospital for 19 years (since
 the joint 1976 joint certifica-
tion) in handling the day-to-day issues of contract administra-
tion and grievances. As held in
 News/Sun Sentinel Co. v. NLRB
, 890 F.2d 430, 432 (D.C. Cir. 1989), ﬂContinuity [of representa-
tion] is evidenced by the mainte
nance of traces of a preexisting 
identity and the retention of autonomy over the day-to-day 
administration of bargaining agreements.ﬂ 
Thus, unlike 
Waikiki
, which involved the merger of one local 
into another and the representa
tion of nonmember employees in 
a hotel that had not recognized the union, the present case in-

volves continuity of represen
tation of employees who have 
been represented by their own stewards for many years. That 
representation continued both after the March 9, 1994 trustee-
ship of Local 3 and after the May 31, 1995 merger of these 

health care employees 
with District 1199.  
As found, there was no change in the representation at the 
Hospital during the trusteeship, except for the replacement of 
Richard Bowles, Local 3™s staff representative. After the 
merger, virtually the only change 
in the representation of these 
health care employees at the Hospital has been the identity of 
the staff representatives and th
e assistance that District 1199 
(with ﬁdominance in health care
 field in Ohioﬂ) would provide 
in negotiations, grievance handli
ng above step 2, and arbitra-
tion. The Hospital also contends in its February 20, 1997 brief (at 
18) that the greater membership of District 1199 results in dis-

continuity of representation. The Board, however, recently 
rejected such a contention in 
CPS Chemical Co
., 324 NLRB 
1021 (1997), involving the affiliation of a 30-member inde-
pendent association with a 550-
member local of the 85,000-
member OCAW International Union. The Board held: ﬁWe also 

agree with the judge™s finding that
 contracts will be negotiated 
in much the same way under [the local] as they were under the 
[association], but with greater expertise 
as a result of the par-
ticipation of an OCAW Inte
rnational Representative
 [emphasis 
added].ﬂ 
The Board then cited the Supreme Court™s holding in 
Seattle-First, above, 475 U.S. at 199 fn. 5: 
 A local union may seek affiliate with a larger organization for 
a variety of reasons. The larger organization may provide bar-
 DEFIANCE HOSPITAL 499gaining expertise or financial support, or may compensate for 
a lack of leadership within the 
local union. . . . The Board has 
recognized that a union ﬁmust remain largely unfettered in its 

organizational quest for financial stability and aid in the nego-
tiating process.ﬂ  
 The Hospital points out in its February 20, 1997 brief (at 18) 
that Local 3 was headquartered
 in Toledo, only 55 miles from 
Defiance, whereas District 1199 is headquartered in Columbus, 
about 150 miles from the Hospital. It ignores the fact that at the 
time of trusteeship, District 
1199 represented about 1500 health 
care and social service workers in Toledo and surrounding 

counties. The office of the OPEIU staff representative is in 

Fredericktown, Pennsylvania, 
about 320 miles from Defiance, Ohio (Tr. 613). Local 47 has opened an office in Toledo (Tr. 

576), but there is no evidence that any group 1 employee has 
ever attended an out-of-town union meeting. 
The present case involves a group of health care employees 
who continued to represent themselves through their elected 
stewards after the merger. By a unanimous 29Œ0 vote to merge 
with District 1199, the dominant SEIU health care union in the 
State, these SEIU Local 3 membersŠafter the removal of their 
Local 3 staff representative Bowles and the breakup of Local 
3Šwere evidently seeking assistance in their representation as 

before, for increased bargaining 
power in negotiations and ex-pertise in handling unresolved grie
vances and arbitration. These 
were ﬁordinary, valid reasons 
for affiliations and mergers.ﬂ 
Sullivan Bros. Printers
, above, 317 NLRB at 562Œ563. 
Citing the Supreme Court™s holding in 
Seattle-First, 475 U.S. at 206, the Board held in 
May Department Stores Co
., 289 
NLRB 661, 665 (1988), enfd. 897 F.2d 221 (7th Cir. 1990), that 
the general test for determining continuity of representative is 
whether the affiliation of a bargaining representative with an-
other labor organization produces a 
change that is ﬁsufficiently 
dramatic to alter the union™s identity.ﬂ The Board has consis-
tently held that a respondent ha
s the burden of proof that conti-
nuity of representative was lost as a result of a merger or af-

filiation. 
CPS Chemical
, supra at fn. 7. I find that there was no dramatic change in the representation 
of the Group 1 health care members of SEIU Local 3 after their 
May 31, 1995 merger with SEIU District 1199. I therefore find 
that there was continuity in their representation at the Hospital. 
3. Lack of due process 
On May 31, 1995, after group 1 members of Local 3 dis-
cussed the proposed merger with District 1199 at 4 monthly 
membership meetings, SEIU Deputy Trustee Michael Salmon 
held a well-publicized merger el
ection. In meetings from 1 to 2 
p.m. and from 7 to 8 p.m. the me
mbers voted by secret ballot. 
The ballot read (G.C. Exh. 26): 
 ____ I approve of the merger of The Health Care 
members of Local #3 with District 1199. 
____ I do not approve of the merger of The Health 
Care members of Local 
#3 with District 1199. 
 The vote was 29Œ0 in favor of the merger (Tr. 67, 86, and 
206). Although there were no employee complaints about the 
vote (Tr. 210, 330), the Hospital cont
ends in its brief (at 3) that ﬁthe merger is invalidﬂ for ﬁa failure to provide due process to 
members in the bargaining unit.ﬂ 
The Hospital does not fault the great care Salmon took (Tr. 
70Œ81, 85Œ86, 155, 160, 172Œ173, 201Œ206, and 378Œ379) in 
conducting a fair election,
 with two exceptions.  
First, it distorts the record by contending in its February 20, 
1997 brief (at 22) that ﬁthe Deputy Trustee did not provide 

sufficient time for employee ques
tions and discussion prior to 
the vote.ﬂ To the contraryŠbesides the discussions of the pro-
posed merger at four monthly me
mbership meetings before the 
merger electionŠSalmon asked for questions at each of the two 

voting sessions. He answered general questions about the merger and District 1199 Ohio Director David Regan answered 
questions relating to District 
1199. After all the questions were 
answered, before handing out th
e ballots, Salmon asked: ﬁDoes 
anybody have any more questions? Is there anything else any-
body™s got to say? And if you don™t, then we™re going to go 
ahead and vote.ﬂ (Tr. 
75Œ77, 85, 154Œ156, 160, and 204Œ205.) 
There is no contrary evidence on which the Hospital could rely 
in making the contention of insufficient time. 
Second, the Hospital contends (a
t 22) that the secret ballot 
process was ﬁtaintedﬂ because 
Salmon did not provide voting 
booths and the employees instead 
voted at tables out in the 
open. The undisputed evidence 
is that the employees were 
ﬁspread outﬂ at four large tabl
es and that Salmon did not ob-serve any voters looking at some
one else™s ballot. Neither he 
nor Steward Ray, acting as an election observer at the 7 p.m. 

merger meeting, saw any irregula
rities in the voting. (Tr. 72Œ
73, 78, 151Œ155, and 201Œ204.) The Board has long held that 
the failure to provide a votin
g booth does not 
invalidate a merger vote in the absence of evidence that individuals ob-
served others voting or that ballots had been tampered with. 
Sullivan Bros. Printers
, above, 317 NLRB at 563 fn. 5. 
Regarding notice of the May 31, 1995 election, the Hospital 
concedes in its February 20, 1997 brief (at 7, 22) that ﬁNotice 
of the vote was sent [by mail] to the Local 3 members on May 
16,ﬂ but cites Salmon™s testimony that ﬁSeveral of the notices 
were returned unopened.ﬂ It ig
nores the undisputed evidence 
that for about 2 weeks before the election, Steward Ray had a 

copy of the notice posted on the bulletin board alongside her 
note, handwritten with a marker, stating ﬁSEIU,ﬂ a ﬁVery Im-

portant Union Meeting,ﬂ the date
, time, and place, and her mes-
sage, ﬁPlease Attendﬂ (Tr.
 69, 138Œ139, and 208Œ210; G.C. 
Exh. 15). 
Even in the absence of a notice being mailed to the member-
ship, the court held in 
News/Sun Sentinel
, above, 890 F.2d 430, 
433: ﬁAn announcement on the composing room bulletin board 

and two Local 895 meetings afforded the Company™s employ-
ees adequate notice of the [merger] election.ﬂ I find that ade-
quate notice was given. 
The Hospital contends in the brief (at 7, 21) that there was 
ﬁthe utter lack of due processﬂ because ﬁa copy of District 
1199™s Bylaws or Constitution was not mailed to Local 3 mem-
bers in advance of the vote.ﬂ Copies of the bylaws as well as 
other literature about District 11
99 were made available at the 
February membership meeting and each of the members at the 

meeting received a copy of the bylaws. There is no evidence 
that any other Local 3 employee had expressed any interest in 
seeing or having a copy of the bylaws. (Tr. 322Œ323, and 361Œ
363; G.C. Exh. 4.) 
Moreover, the Local 3 member
ship was given repeated op-
portunities to learn the issues involved in the proposed merger. 
At the January and April membership meetings, SEIU Deputy 

Trustee Salmon, District 1199 Ohio Director Regan, and SEIU Representative Gilliam (replacing Arnold Maurer) were avail-
able to answer their questions. At the February and March 
meeting, one or more of them were present to answer the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500merger questions. (Tr. 206Œ207, 262Œ267, 311Œ314, 323Œ326, 
358Œ362, 366Œ367, and 372.) 
The Hospital™s principal cont
ention regarding lack of due 
process, however, was the SEIU™s failure not only to permit 
OPEIU members to vote in the Local 3 members™ merger elec-
tion, as discussed above, but also
 SEIU™s failure to offer the 
Local 3 employees the alternativ
e of voting for one of the un-ions the Hospital favored for representing the employees. 
At the trial the Hospital took the following position (Tr. 
108):  MR. KING: Yes. With respect to due process, it™s our 
theory of the case that the Defiance Hospital employees in 

Local 3 were not given due process, because they were not 
given the option . . . to stay in Local 3 or go to Local 47. 
 In response to the Local 3 or
 Local 47 option theory, the 
General Counsel contends (brief at 39Œ40) that this is ﬁan inter-
nal union matterﬂ and that the SEIU followed its own Constitu-
tion and Bylaws (G.C. Exh. 2, art. 
13, sec. 3, p. 26) in deciding 
that in the best interest of the Local 3 membership, the janitors 
(building service workers) should vote on whether to merge 
with Local 47 and the health care members, on merging with 
District 1199. To accept the Ho
spital™s contention ﬁwould be 
tantamount to allowing [the Hospital] to reach in and rewrite 
the International™s Constitution and Bylaws.ﬂ  
Local 3 no longer exists (Tr. 160). All Local 3™s officers had 
been removed over a year before the Hospital™s Group 1 health 
care members of SEIU Local 3 voted to merge with SEIU Dis-
trict 1199 on May 31, 1995 (G.C. Exh. 8), and the bulk of its 
membership (the building service employees) had merged with 
Local 47 about 6 months before
. SEIU Deputy Trustee Salmon 
credibly testified that Local 47 was ﬁcontent to take the build-
ing service workersﬂ and was ﬁno longer interested in repre-
senting people at Defiance Hospitalﬂ (Tr. 538).  
In the absence of any complaint by Local 3 members, I find 
it obvious that the Hospital was concerned with its own inter-
ests, not the due process rights 
of the employees. As the Su-
preme Court held in 
Seattle-First
, above, 475 U.S. at 209, ﬁTo 
allow employers to rely on employees™ rights in refusing to 
bargain with the formally designated union is not conducive to 
[industrial peace].ﬂ 
Brooks v. NLRB
, 348 U.S. 96, 103 (1954). 
The Hospital further contends in the brief (at 6): ﬁLikewise, 
bargaining unit members were not given the option to have 
OPEIU be their sole representative.ﬂ 
The Hospital offers no supportin
g precedent for holding that 
an International, when giving members of one affiliate an op-
portunity to merge with another affi
liate, is required to give the 
members the option of abandoning the International. In the 
absence of a question concerning representation, I reject the 
defense that due process required an option of voting for sole 
representation by OPEIU. 
The Hospital, citing 
Seattle-First
, 475 U.S. at 199, in the 
brief (at 20), points out that ﬁD
ue process typically involves 
providing union members (i) notice of the election and meet-

ings regarding the proposed merger, (ii) adequate opportunity 
for discussion, and (iii) a right to vote, with reasonable precau-
tions to maintain ballot secrecy
.ﬂ As found, SEIU provided (i) 
proper notice and (iii) a 
secret-ballot election. 
Concerning (ii), ﬁadequate opportunity for discussion,ﬂ Lo-
cal 3™s membership at the Hospital was given repeated oppor-tunities to learn the issues involved in the proposed merger, at 
four monthly membership meeti
ngs and at the merger election 
before the voting. The Hospital, 
however, contends in its brief 
(at 7) that this amounted to District 1199 being ﬁthrust uponﬂ 
the Local 3 employees at the Hospital. 
To the contrary, the unanimous 29Œ0 vote indicates that on 
learning the prospective benefits from merging with the domi-
nant SEIU health care union in the StateŠcontrary to the Hos-
pital™s preference for a less aggressive unionŠthe Local 3 
membership was accepting the SEIU™s determination that the 
proposed merger would be to their best interest. 
I reject the Hospital™s defense that the Local 3 members were 
deprived of due process. 
E. Concluding Findings 
Having found that the requirements of continuity of repre-
sentation and due process were 
met, I find that the May 31, 
1995 merger of the Group 1 health care members of SEIU Lo-
cal 3 with SEIU District 1199 was a valid merger and that, 
contrary to the Hospital™s contention in its February 20, 1997 
brief (at 3), the merger did not create a question concerning 
representation. 
I therefore find that the Hospita
l was obligated to recognize and bargain with District 1199 as a joint representative with 
OPEIU Local 514 of the bargaining unit of groups 1 and 2 em-
ployees and to recognize and bargain with a staff representative 

of District 1199, in place of the Local 3 staff representative 
before the trusteeship of Local 3, in assisting the group 1 stew-
ards in negotiations, grievance ha
ndling above step 2, and arbi-
tration. 
Accordingly I find that the Hospital has unlawfully refused 
to bargain in violation of Section 8(a)(5) and (1) of the Act by 
engaging in the following conduct. 
 1. Refusing since June 9,1995 to recognize and bargain with 
SEIU District 1199 in processing grievances of group 1 em-ployees above step 2, 
including arbitration. 
2. Refusing since September 24,
 1996, to engage in joint ne-
gotiations with SEIU District 1199 and OPEIU Local 514 for a 

collective-bargaining agreement to succeed the 1993Œ1996 
agreement that expi
red December 16, 1996. 3. Announcing on January 17, 19
97, its unilateral decision to 
grant a wage increase for groups 1 and 2 bargaining unit em-
ployees, without affording SEIU District 1199 and OPEIU 
Local 514 the opportunity to bargain on the amount of the in-
crease. 
4. Refusing since March 14, 1997, to furnish bargaining in-
formation, as requested by SE
IU District 1199 on March 10, 
1997 and by OPEIU Local 514 on March 25, 1997. The Hospi-

tal does not dispute the allegati
on that the requested informa-
tion was necessary and re
levant for bargaining. 
CONCLUSIONS OF 
LAW 1. By refusing since June 9, 1995, to recognize and bargain 
with SEIU District 1199 in processing grievances of group 1 
employees above step 2, includi
ng arbitration, the Hospital has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(2), (6), (7), 
and (14) of the Act. 
2. By refusing since September 24, 1996, to engage in nego-
tiations for a new agreement with SEIU District 1199 and 
OPEIU Local 514 as the joint representative of the bargaining 
unit of group 1 and group 2 employees listed in their 1993Œ

1996 agreement, which expired on December 16, 1996, the 
Hospital has violated Section 8(a)(5) and (1). 
 DEFIANCE HOSPITAL 5013. By announcing on January 17,
 1997, its unilateral decision 
to grant a wage increase for the bargaining unit employees, 
without affording SEIU District 1199 and OPEIU the opportu-
nity to bargain on the amount of the increase, the Hospital vio-
lated Section 8(a)(5) and (1). 
4. By refusing since March 14, 1997, to furnish bargaining 
information, as requested by
 District 1199 on March 10, 1997, and by OPEIU Local 514 on March 25, 1997, the Hospital has 

violated Section 8(a)(5) and (1). 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER The Respondent, Defiance Hospital, Inc., Defiance, Ohio, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to process grievances of group 1 employees 
above step 2, including arbitra
tion, with SEIU District 1199. 
(b) Refusing to engage in join
t negotiations with SEIU Dis-
trict 1199 and OPEIU Local 514 for an agreement to succeed 

the 1993Œ1996 agreement that expired December 16, 1996. 
(c) Granting bargaining unit empl
oyees a unilateral wage in-
crease, without affording SEIU District 1199 and OPEIU Local 
514 the opportunity to bargain on the amount of the increase. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain for a new agreement with SEIU Dis-
trict 1199 and OPEIU Local 514 as the joint representative of 
                                                          
                                                           
1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
the bargaining unit of group 1 and group 2 employees listed in 
the 1993Œ1996 agreement, which expired on December 16, 
1996, and if an understanding is reached, embody the under-
standing in a signed agreement. 
(b) On request, bargain with 
SEIU District 1199 and OPEIU 
Local 514 on the amount of the 
wage increase unilaterally an-
nounced on January 17, 1997.  
(c) On request, process all grievances that it refused to proc-
ess since the May 31, 1994 merger of group 1 members of 
SEIU Local 3 with 
SEIU District 1199. 
(d) Promptly furnish to SEIU District 1199 and OPEIU Lo-
cal 514 all bargaining informatio
n they requested on March 10 
and 25, 1997. (e) Within 14 days after service by the Region, post at its fa-
cility in Defiance, Ohio, copies of the attached notice marked 

ﬁAppendix.ﬂ2  Copies of the notice, on forms provided by the 
Regional Director for Region 8, 
after being signed by the Re-
spondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since June 9, 1995. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
 2 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 